Order, Supreme Court, New York County,
entered July 21, 1976, granting plaintiff’s motion to confirm the Referee’s report of sale and granting a deficiency judgment in the sum of $43,793.38, unanimously affirmed, with $60 costs and disbursements to respondent. In the case at bar, the mortgaged premises had been sold and the plaintiff had made application, pursuant to section 1371 of the Real Property Actions and *568Proceedings Law, to confirm the Referee’s report of sale and for entry of a deficiency judgment for the balance due and owing. Plaintiff submitted an affidavit of an expert to support its application. In opposition, one of the defendants, an attorney, submitted an affirmation which did not refute the proof offered by the plaintiff sufficiently to raise an issue of fact warranting a hearing (Real Property Actions and Proceedings Law, § 1371, subd 2), and we have accordingly affirmed the order of Special Term. Concur—Murphy, J. P., Lupiano, Capozzoli, Lane and Markewich, JJ.